         Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 1 of 31



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS


    ALEXANDER GRINIS, MICHAEL
    GORDON, and ANGEL SOLIZ, on                No. 20-cv-__________________
    behalf of themselves and those
    similarly situated,                        Petition for Writ of Habeas Corpus
           Petitioners,                        Under 28 U.S.C. § 2241 and
                  v.                           Complaint for Injunctive and
    STEPHEN SPAULDING, Warden of               Declaratory Relief
    Federal Medical Center Devens, and
    MICHAEL CARVAJAL, Director of the          Class Action
    Federal Bureau of Prisons, in their
    official capacities,                       IMMEDIATE RELIEF SOUGHT
           Respondents.


                                 INTRODUCTION

        1.   Camp Devens, a U.S. military installation established during World

War I, was not the first place to see an influenza outbreak in 1918, but it was one of

the hardest hit; more than 15,000 people were infected, and more than 800 died.1




1 Jack Lepiarz, “How Boston Reacted to the 1918 Flu Pandemic,” WBUR (Mar. 11,
2020), available at https://www.wbur.org/commonhealth/2020/03/11/boston-1918-
flu-pandemic-coronavirus.
                                          1
        Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 2 of 31



      2.     A century later, Devens faces a similar catastrophe. It now hosts a

Federal Bureau of Prisons (“BOP”) medical center and satellite camp that hold over

1,000 men, including some of America’s most elderly, sick, and medically vulnerable

prisoners. Those prisoners are acutely at risk of illness and death due to the

COVID-19 pandemic, and any outbreak at the prison will imperil not only them, but

also BOP staff and the surrounding community. This lawsuit seeks to vindicate the

constitutional rights of those imprisoned at Devens and, in so doing, to protect their

safety and improve public health.

      3.     Respondent Michael Carvajal, who only became BOP Director in

February 2020, candidly admitted on April 11: “I don’t think anybody was ready for

this Covid. . . . It was quite overwhelming, a week or two into this job, knowing that

we were going to have to deal with something like this.”2

      4.     Available statistics reveal a public health disaster now erupting across

BOP facilities that worsens with each passing day. From March 20 to April 14,

confirmed COVID-19 cases among BOP prisoners and staff rose from 2 to 692 across

42 facilities nationwide. Severe outbreaks at FCI Oakdale in Louisiana, FCI Elkton

in Ohio, FCI Butner in North Carolina, and FCI Danbury in Connecticut already

have resulted in dozens of confirmed COVID-19 infections among prisoners and

staff, many more suspected but unconfirmed cases, and multiple prisoner deaths.




2 David Shortell, Kara Scannell, and Manu Raju, “‘I don’t think anybody was ready
for this Covid,’ says head of federal prisons,” CNN (Apr. 11, 2020), available at
https://www.cnn.com/2020/04/10/politics/exclusive-interview-bop-
carjaval/index.html.
                                          2
           Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 3 of 31



      5.       That surge of COVID-19 cases inside the federal prison system has

dwarfed the national percentage increase in confirmed cases over the same time

period:3




      6.       FMC Devens—one of only 7 federal prison medical centers—is a

powder keg of potential infection and death from COVID-19, to an even greater

degree than nursing homes, cruise ships, and other prisons, sites of some of the




3These statistics and associated charts are based on published CDC and BOP data,
compiled and updated daily at https://federaldefendersny.org/.
                                          3
          Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 4 of 31



most intense clusters of mortality in Massachusetts, the United States, and

elsewhere in the world.

         7.    FMC Devens prisoners—many of whom are elderly, medically

vulnerable, or both—are at uniquely high risk of infection, serious illness, and

death.

         8.    FMC Devens is the only federal prison to operate a Memory Disorder

Unit (“MDU”), a nursing home for prisoners who suffer from dementia, cannot care

for themselves, and require regular nursing care. In the MDU, healthier prisoners

serve as “companions,” who assist disabled prisoners with activities of daily living,

including bathing, shaving, dressing, and toileting.4

         9.    Although there have been no confirmed COVID-19 cases at FMC

Devens as of April 14, Respondent Warden Spaulding recently acknowledged to

prisoners and staff that it is not question of “if” confirmed cases will appear among

prisoners and staff, but “when.”

         10.   FMC Devens prisoners, therefore, face maximum danger from COVID-

19, require the most urgent judicial intervention, and are the most appropriate

candidates for compassionate release and/or immediate transfer to home

confinement. This is true of both the elderly and medically vulnerable prisoners in

the medical center and the mostly low-level, non-violent offenders, serving short

sentences or otherwise nearing their release dates, in the satellite camp.



4See https://www.nccdp.org/resources/caring-for-inmates-in-a-specialized-dementia-
unit-in-a-correctional-setting.pdf; https://alanellis.com/bop-health-care-what-you-
and-your-clients-need-to-know/.
                                          4
        Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 5 of 31



      11.     At current facility population levels, prisoners at FMC Devens cannot

comply with the Centers for Disease Control and Prevention (“CDC”) guidelines for

physical distancing, a “cornerstone” of risk reduction in prisons.5

      12.     Respondents, Director Carvajal and Warden Spaulding, have

demonstrated deliberate indifference to the severe and obvious risk of rampant

infection and death that COVID-19 poses to FMC Devens prisoners, in violation of

the U.S. Constitution’s Eighth Amendment prohibition against cruel and unusual

punishment.

      13.     Respondents have failed to provide prisoners the ability to physically

distance by ordering compassionate release and/or implementing immediate

transfers to home confinement with sufficient speed or in sufficient numbers;

indeed, they have prevented, and continue to prevent, prisoners from protecting

themselves from infection by requiring prisoners to live, sleep, eat, congregate,

recreate, and engage in other activities in crowded conditions that make effective

social distancing impossible.




5 See CDC, Interim Guidance on Management of Coronavirus Disease 2019 (COVID-
19) in Correctional and Detention Facilities (Mar. 23, 2020), at 4 (“Although social
distancing is challenging to practice in correctional and detention environments, it
is a cornerstone of reducing transmission of respiratory diseases such as COVID-
19”); id. (“Social distancing is the practice of increasing the space between
individuals and decreasing the frequency of contact to reduce the risk of spreading a
disease (ideally to maintain at least 6 feet between all individuals, even those who
are asymptomatic.”), available at https://www.cdc.gov/coronavirus/2019-
ncov/community/correction-detention/guidance-correctional-detention.html.
                                           5
        Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 6 of 31



      14.    So long as prisoners are unable to practice physical distancing, any

other mitigating steps will fail to decrease meaningfully the risk of COVID-19

infections at FMC Devens.

      15.    As in 1918, Devens in 2020 is not among the first locations to

experience confirmed infections, but it could again quickly become one of the

hardest hit. Without urgent intervention by this Court, another outbreak of illness

and death threatens to engulf the facility, with devastating consequences not only

for Petitioners and other vulnerable prisoners, but also for correctional staff, local

health care workers, their families, and the broader community.

      16.    Calling for immediate and extensive “efforts to decarcerate” to protect

both prisoners and the general public, the New England Journal of Medicine

explained:

      The boundaries between communities and correctional institutions are
      porous, as are the borders between countries in the age of mass human
      travel. Despite security at nearly every nation’s border, Covid-19 has
      appeared in practically all countries. We can’t expect to find sturdier
      barriers between correctional institutions and their surrounding
      communities in any affected country. . . .

      To promote public health, we believe that efforts to decarcerate, which
      are already under way in some jurisdictions, need to be scaled up; and
      associated reductions of incarcerated populations should be sustained.
      The interrelation of correctional-system health and public health is a
      reality not only in the United States but around the world.6

      17.    FMC Devens urgently requires these efforts.



6Matthew J. Akiyama, M.D., Anne C. Spaulding, M.D., and Josiah D. Rich, M.D.,
“Flattening the Curve for Incarcerated Populations — Covid-19 in Jails and
Prisons,” New England Journal of Medicine (Apr. 9, 2020), available at
https://www.nejm.org/doi/pdf/10.1056/NEJMp2005687?articleTools=true.
                                           6
        Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 7 of 31



                            JURISDICTION AND VENUE

      18.    Petitioners bring this putative class action pursuant to 28 U.S.C.

§ 2241 for relief from their detention, which violates the Eighth Amendment to the

U.S. Constitution.

      19.    This Court has subject matter jurisdiction over these constitutional

claims pursuant to 28 U.S.C. § 2241 (habeas corpus); 28 U.S.C. § 1651 (All Writs

Act); Article I, § 1, clause 2 of the U.S. Constitution (Suspension Clause); and 28

U.S.C. § 1331 (federal question).

      20.    This Court also jurisdiction over claims for declaratory and injunctive

relief pursuant to 28 U.S.C. § 2201-02 and based on its inherent equitable powers.

      21.    Venue is proper in this judicial district pursuant to 28 U.S.C.

§ 2241(d), because Petitioners and Class Members are in custody in this district,

and pursuant to 28 U.S.C. § 1391(e)(1), because a substantial part of the events or

omissions giving rise to Petitioners’ claims occurred in this district.

                                       PARTIES

      22.    Petitioner Alexander Grinis, BOP Register No. 01014-138, is

imprisoned in the minimum-security satellite camp at FMC Devens. Grinis, who is

49-years old and has a medical history of hypertension and atypical chest pain, is at

high risk not only of contracting COVID-19, but of having a severe case that leads to

serious illness or death. Grinis is an appropriate candidate for compassionate

release and/or immediate transfer to home confinement. He is serving a 9-month

sentence based on a conviction for making a false statement on a loan application,

and the BOP has calculated his release date to be June 16, 2020. The BOP has

                                           7
        Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 8 of 31



advised Grinis that he will be released to a halfway house on or about May 21, 2020

and that he will be required to spend 14 days in solitary confinement in the Special

Housing Unit (“SHU”) of the prison, more commonly a severe punitive sanction, as a

form of quarantine prior to his release to the halfway house. On April 10, Grinis

sent a request by U.S. Mail to Warden Spaulding for compassionate release or, in

the alternative, immediate transfer to home confinement. As of this filing, Grinis

has received no response.

      23.    Petitioner Michael Gordon, BOP Register No. 96426-038, is imprisoned

in the “H-B” unit of the administrative security medical center at FMC Devens.

Gordon, who 51-years old, underwent a liver transplant, and is on

immunosuppressant medications to keep his body from rejecting the liver. In

addition, he suffers from hypertension and has experienced a pulmonary embolism

and deep vein thrombosis. Because of these conditions, he is at high risk not only of

contracting COVID-19, but of having a severe case that leads to serious illness or

death. Gordon is an appropriate candidate for compassionate release and/or

immediate transfer to home confinement. He is serving a 180-month sentence based

on convictions for conspiracy to distribute marijuana, conspiracy to launder money,

and money laundering. The BOP has calculated his release date to be August 18,

2027. On April 10, Gordon submitted a request to Warden Spaulding for

compassionate release or, in the alternative, transfer to home confinement. As of

this filing, Gordon has received no response.




                                          8
        Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 9 of 31



      24.    Petitioner Angel Soliz, BOP Register No. 70926-079, is imprisoned in

the “J-B” unit of the Medical Center. Soliz, who is 59-years old, requires dialysis,

has had a triple bypass, and is diabetic. Because of those conditions, Soliz is at high

risk not only of contracting COVID-19, but of having a severe case that leads to

serious illness or death. Soliz is an appropriate candidate for compassionate release

and/or immediate transfer to home confinement. He is serving a 240-month

sentence for conspiracy and possession with intent to distribute methamphetamine.

The BOP has calculated his release date to be September 13, 2033. Soliz submitted

a request Warden Spaulding for compassionate release, which was denied. He

pursued administrative remedies, which were also denied.

      25.    Respondent Stephen Spaulding is the Warden of FMC Devens and, in

that official capacity, has immediate custody of Petitioners and all proposed Class

Members.

      26.    Respondent Michael Carvajal is the Director of the Federal Bureau of

Prisons and, in that official capacity, is responsible for the safety and security of all

persons, including Petitioners and all proposed Class Members, serving federal

sentences at BOP facilities, including FMC Devens.




                                            9
          Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 10 of 31



                              FACTUAL ALLEGATIONS

The COVID-19 pandemic endangers everyone, especially prisoners who
cannot physically distance or maintain personal hygiene.

        27.    COVID-19 is the potentially deadly disease caused by a novel

coronavirus that has sparked a global pandemic.

        28.    The CDC has reported that, as of April 14, 2020, there were 579,005

confirmed cases of COVID-19 in the U.S. and 22,252 people have already died.7

        29.    The Massachusetts Department of Public Health (“DPH”) has reported

that, as of April 14, 2020, in Massachusetts, there were 28,163 confirmed cases and

957 deaths attributed to COVID-19.8

        30.    The novel coronavirus that causes COVID-19 is highly contagious. It

spreads from person to person through respiratory droplets, close personal contact,

and contact with contaminated surfaces and objects, where the virus can survive for

up to three days. Critically, people who are asymptomatic or pre-symptomatic can

unknowingly transmit the virus, making it particularly difficult to slow its spread.

        31.    COVID-19 is potentially fatal. According to estimates from the CDC

and the World Health Organization, the mortality rate among confirmed cases of

COVID-19 is significantly higher—possibly, 10 to 30 times higher—than from

severe seasonal influenza.




7   See https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html.

8   See https://www.mass.gov/info-details/covid-19-cases-quarantine-and-monitoring.
                                          10
        Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 11 of 31



      32.    Although all people, regardless of their age or health, are at risk of

serious illness and death from COVID-19, the CDC has identified certain categories

of people who face especially high risks.

      33.    According to the CDC, people who are 65-years old or older face higher

risks. If infected, these older adults are more likely to require hospitalization, to be

admitted to intensive care units, and to die.9

      34.    According to the CDC, people of all ages similarly face higher risks if

they have underlying medical conditions, including chronic lung disease, moderate

to severe asthma, serious heart conditions, severe obesity, diabetes, chronic kidney

disease undergoing dialysis, liver disease, or compromised immune systems as a

result of cancer treatment, organ or bone marrow transplants, prolonged use of

corticosteroids, HIV, a history of smoking, or other immune deficiencies.10

      35.    In addition, the CDC has identified prisons, along with nursing homes,

long-term care facilities, group homes, and cruise ships, as environments that are

especially susceptible to rapid outbreaks of infection due to close person-to-person

contact among large, confined populations.11




9See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-
adults.html.

10See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-
higher-risk.html.

11See https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
detention/guidance-correctional-detention.html.
                                            11
         Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 12 of 31



        36.   Even people who survive COVID-19 often suffer excruciating pain from

infection; severe damage to lung tissue, including a permanent loss of respiratory

capacity; and damage to other vital organs, such as the heart and liver.

        37.   Serious complications from COVID-19 can develop rapidly. Some

patients show the first symptoms of infection within two days of exposure, and their

conditions can seriously deteriorate in less than five days.

        38.   Most people in high-risk categories who develop serious illness require

advanced medical support, including specialized equipment, such as ventilators,

and large teams of highly trained care providers, such as ICU doctors, nurses, and

respiratory therapists. The artificial ventilation process is itself invasive and

dangerous, and some patients must be placed in medically induced comas for such

treatment.

        39.   Given the need for advanced and urgent intervention, often in an ICU

environment, people with severe cases of COVID-19 cannot be shackled or

otherwise restrained, nor can they be subjected to constant, close supervision by

correctional staff, as they would be in a typical correctional setting. FMC Devens

cannot provide advanced support in an ICU setting with ventilators, certainly not

for a substantial group of seriously ill prisoners who may require such specialized

care.

        40.   There is no vaccine or cure for COVID-19, and there is no widely

available therapeutic treatment that has proven safe and effective.




                                           12
        Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 13 of 31



      41.    According to CDC guidelines, only two measures are known to be

effective in reducing the spread of this disease: (1) diligent “social or physical

distancing,” which involves keeping at least six feet of space between people to

avoid transmission of the virus, and (2) vigilant hygiene practices, including

frequently washing hands and regularly disinfecting surfaces. Physical distancing is

a necessary predicate for hygiene practices to have any meaningful impact.

      42.    Because asymptomatic or pre-symptomatic people can transmit the

virus to others, it is critical to follow CDC guidelines, including social distancing,

even among people who show no signs of COVID-19 and appear to be healthy.

      43.    These measures are not possible in prisons, like FMC Devens, without

substantial reductions in the prisoner population. Even “modified lockdowns”

cannot establish effective social distancing, given the way in which prisoners sleep,

eat, congregate, recreate, and receive medical treatment; nor do such correctional

measures ensure the implementation of necessary hygiene practices, particularly

when adequate supplies of free soap, sanitizers, disinfectants, and paper towels are

not available.

      44.    At all times, prisoners and staff interact in close proximity under

cramped conditions that are designed to confine people rather than distance them;

as a result, correctional facilities are highly susceptible to rapid transmission of the

virus through contact with other persons, including asymptomatic carriers who

show no signs of illness, and common surfaces.




                                           13
          Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 14 of 31



         45.   Moreover, prisoners, correctional staff, and contractors regularly move

in and out of correctional facilities, and such movement creates an ever-present risk

that persons, including asymptomatic carriers, will carry the virus into and out of

those facilities, spreading infection and triggering outbreaks.

         46.   The recent deadly outbreaks in the Cook County Jail in Chicago, and

at the Rikers Island Jail in New York, where the transmission rate for COVID-19 is

estimated to be the highest in the world, demonstrate the terrible dangers that

prisons pose to public health, inside and outside the walls, during this pandemic.12

         47.   The only effective way to minimize the potential devastation from

COVID-19 at FMC Devens is to downsize immediately the incarcerated population

and, for the prisoners who remain at the institution, to undertake aggressively the

detection, prevention, and treatment measures that public health and medical

experts have recommended, including effective social distancing.

         48.   In a March 26, 2020, memorandum to Respondent Carvajal, Attorney

General William Barr identified home confinement as “[o]ne of the BOP’s tools to

manage the prison population and keep inmates safe” from COVID-19.13




12See Cheryl Corley, “The COVID-19 Struggle in Chicago’s Cook County Jail,” NPR
(Apr. 13, 2020), available at https://www.npr.org/2020/04/13/833440047/the-covid-
19-struggle-in-chicagos-cook-county-jail; Asher Stockler, “More than 700 People
Have Tested Positive for Coronavirus on Rikers Island, Including Over 440 Staff,”
Newsweek (Apr. 8, 2020), available at https://www.newsweek.com/rikers-island-
covid-19-new-york-city-1496872.

13   Available at https://www.justice.gov/file/1262731/download.


                                           14
          Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 15 of 31



         49.   Attorney General Barr directed Respondent Carvajal “to prioritize the

use of [the BOP’s] various statutory authorities to grant home confinement for

inmates seeking transfer in connection with the ongoing COVID-19 pandemic,”

because “for some eligible inmates, home confinement might be more effective in

protecting their health.”

         50.   Attorney General Barr further identified “[t]he age and vulnerability of

the inmate to COVID-19, in accordance with the Centers for Disease Control and

Prevention (CDC) guidelines,” and “the security level of the facility,” with “priority

given” to prisoners incarcerated “in low and medium security facilities,” as two of

the critical, discretionary factors for consideration.

         51.   In an April 3, 2020, memorandum to Respondent Carvajal, following

the dramatic increases in confirmed COVID-19 cases at three BOP facilities (FCI

Oakdale in Louisiana, FCI Danbury in Connecticut, and FCI Elkton in Ohio),

Attorney General Barr affirmed the BOP’s “profound obligation to protect the

health and safety of all inmates.”14

         52.   Attorney General Barr further recognized that, despite “extensive

precautions to prevent COVID-19 from entering [BOP] facilities and infecting our

inmates,” those measures “have not been perfectly effective.” Accordingly, he

ordered the BOP to take more aggressive steps, immediately, to transfer prisoners

to home confinement, even if electronic monitoring will be not be available.




14   Available at https://www.justice.gov/file/1266661/download.
                                           15
        Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 16 of 31



       53.    Echoing the warnings of public health experts, Attorney General Barr

stated: “Given the speed with which this disease has spread through the general

public, it is clear that time is of the essence.”

       54.    In spite of Attorney General Barr’s statements, Respondents have

failed to use the BOP’s available statutory authority to reduce the population of

FMC Devens with sufficient speed or in sufficient volume to mitigate the severe risk

posed by COVID-19.

       55.    From March 26 (the date of Attorney General Barr’s first memo)

through April 13, the BOP states that it has placed 1,019 prisoners nationwide into

home confinement (an average of approximately 56 per day), which is just 0.5

percent of the approximately 180,000 prisoners in BOP custody.

       56.    The significance of this statistic is further diminished because the BOP

has not disclosed the number of prisoners it typically released per day prior to

Attorney General Barr’s memos, nor has it disclosed how many new prisoners have

entered BOP custody during the same time period. In short, data from the BOP

demonstrate that it is not releasing enough prisoners to protect federal prisons from

COVID-19.

Individuals detained at FMC Devens, a federal prison hospital and camp
facility, face unique dangers of serious disease and death.

       57.    FMC Devens is an administrative security federal medical center

(“Medical Center”) with an adjacent minimum-security satellite camp (“Camp”).

       58.    The Medical Center houses nearly 1,000 federal prisoners, many of

whom require specialized or long-term medical or mental health treatment. These


                                            16
            Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 17 of 31



prisoners are designated to the Medical Center for many of the same reasons that

make them highly vulnerable to serious illness and death from COVID-19. As of

April 9, 2020, the BOP reports that 914 prisoners are incarcerated at the Medical

Center, which represents 86 percent the Medical Center’s maximum capacity of

1066 prisoners.15

           59.   Prisoners often leave the Medical Center, under the supervision of

correctional staff, to see outside healthcare specialists and for tests and medical

procedures at facilities in the community, after which they return to the Medical

Center.

           60.   Prisoners who require dialysis travel from their individual units to the

dialysis facility on the Medical Center compound, after which they return to their

individual units.

           61.   The Camp houses more than 100 federal prisoners, most of whom are

non-violent offenders serving relatively short sentences or nearing their release

dates. They are designated to the Camp for many of the same reasons that make

them appropriate for immediate transfer to home confinement. As of April 9, 2020,

the BOP reports that 108 prisoners are incarcerated at the Camp, which represents

89 percent of the Camp’s maximum capacity of 122 prisoners.16




15See BOP, “Population Statistics” (last updated Apr. 9, 2020),
https://www.bop.gov/mobile/about/population_statistics.jsp.

16   Id.
                                             17
       Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 18 of 31



      62.    As of April 7, 2020, FMC Devens had tested only 17 prisoners for

COVID-19—less than two percent of the total population.

      63.    As of April 14, 2020, FMC Devens had not publicly reported any

confirmed COVID-19 cases among the prisoners or staff.

      64.    Because of frequent asymptomatic transmission, as documented by the

CDC and DPH, and the lack of effective, widespread testing by the BOP, it is likely

that there already are, or soon will be, numerous undetected but highly contagious

COVID-19 infections among the prisoners and staff at FMC Devens.

      65.    In other pending federal litigation, FMC Devens has reported, through

the DOJ, that numerous prisoners have developed symptoms of cough, shortness of

breath and/or fever, all common signs of infection with COVID-19.17

Conditions at FMC Devens significantly increase the risk of COVID-19
infection, because they do not permit prisoners to engage in effective
social distancing.

      66.    In an “Imminent Danger Report” filed with the Occupational Safety

and Health Administration (“OSHA”) on March 31, 2020, the President of the union

that represents many BOP staff reported health and safety hazards across many

BOP facilities—including FMC Devens—related to COVID-19, including:

      a.     Contrary to CDC guidelines, officials have directed staff

             throughout the BOP who have come into contact with, or been in

             close proximity to, individuals who show or have shown




17See United States v. Turner, No. 17-cr-132 (E.D. Pa.) (letter from U.S. Attorney’s
Office to Judge Baylson) [DE #44 at 1].
                                         18
       Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 19 of 31



            symptoms of COVID-19, to report to work and not self-

            quarantine for 14 days;

      b.    The BOP has violated CDC guidelines by continuously moving

            prisoners by bus and/or airlift to various prison sites across the

            nation, including infected prisoners, prisoners suspected of being

            infected, and prisoners who have been in close contact with, or

            proximity to, infected prisoners;

      c.    The BOP has failed to introduce workplace controls to mitigate

            exposure or further exposure to the virus, such as high efficiency

            air filters to minimize the airborne nature of the virus or

            otherwise improve ventilation;

      d.    The BOP has failed to minimize contact within recreation areas,

            education areas, counseling/treatment rooms, resulting in

            prisoners and staff coming in dangerously close contact with

            each other; and

      e.    The BOP has failed to comply with OSHA Personal Protective

            Equipment Standards.18




18Available at
https://www.afge.org/globalassets/documents/generalreports/coronavirus/4/osha-7-
form-national-complaint.pdf.
                                         19
       Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 20 of 31



The Camp

      67.     The Camp houses mostly non-violent prisoners serving relatively short

sentences and/or prisoners who are nearing their release dates.

      68.     In the Camp at FMC Devens, it is impossible for prisoners, like Grinis,

to stay at least six feet away from other prisoners and, therefore, to engage in

effective social distancing, as the CDC has recommended. The conditions described

below have persisted even after FMC Devens reportedly went into a “modified

lockdown.”

      69.     Camp prisoners occupy a common, dormitory-style space that is

divided into open cubicles that measure approximately 7 by 9 feet. The cubicles

have no doors, and their dividing walls do not extend to the ceiling.

      70.     Camp prisoners sleep in two-person bunk beds: most cubicles contain

two bunk beds (sleeping 4 prisoners); some contain one bunk bed (sleeping 2

prisoners).

      71.     Camp prisoners are responsible for cleaning their own cubicles. These

shared living spaces are not regularly and properly disinfected to prevent the

spread of COVID-19.

      72.     Camp prisoners share 12 common toilets, sinks, and showers.

      73.     Camp prisoners are assigned to clean these facilities twice per day, and

they are often unsanitary. The common toilets, sinks, and showers are not regularly

and properly disinfected to prevent the spread of COVID-19.

      74.     At mealtimes, Camp prisoners stand close together while waiting in

line to be served, and they eat together in a common area at communal tables.
                                          20
       Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 21 of 31



Neither the serving area nor the communal tables in the Camp are regularly and

properly disinfected.

      75.    Camp prisoners share 4 common telephones and 5 common computers,

all of which are clustered closed together. These devices are not cleaned or

disinfected after each prisoner uses them.

      76.    Camp prisoners work in various buildings and areas throughout FMC

Devens, where they have contact with other prisoners and staff. No accommodation

is made for social distancing while cleaning facilities, operating laundry, serving

food, or doing other assigned tasks.

      77.    Camp prisoners have received no education regarding COVID-19 or

guidance about reducing the risk of infection.

      78.    Since early April, staff have encouraged Camp prisoners to wear

masks, but the institution provides only 3 masks per month and has given no

instructions about using or maintaining those masks. Prisoners have also been

encouraged to wash their hands frequently.

      79.    In the Camp, many but not all staff have recently started to wear

masks, but they rarely wear gloves or other personal protective equipment.

      80.    New prisoners continue to enter the Camp. Petitioners do not know if

new arrivals are being tested or quarantined upon intake.

The Medical Center

      81.    The Medical Center houses prisoners who require specialized or long-

term medical treatment.



                                          21
       Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 22 of 31



      82.      In the Medical Center at FMC Devens, it is impossible for prisoners,

like Gordon and Soliz, to stay six feet away from other prisoners and, therefore, to

engage in effective social distancing. The conditions described below have persisted

even after FMC Devens reportedly went into a “modified lockdown.”

      83.      The Medical Center is divided into separate units, such as the “H-B”

unit where Gordon is assigned, and the “J-B” unit where Soliz is assigned. The H-B

and J-B units are representative of the various housing units in the Medical Center.

      84.      The H-B unit houses approximately 120 prisoners and occupies a large,

dormitory-style common space that is divided into 65 open cubicles.

      85.      Within the cubicles, H-B unit prisoners sleep in two-person bunk beds.

      86.      H-B unit prisoners share 4 common toilets, 6 common urinals, and 6

common showers. The toilets, sinks, and showers in the unit are not regularly and

properly disinfected.

      87.      At mealtimes, prisoners in the H-B unit stand close together while

waiting in line to be served, and typically, 4 or 5 prisoners eat together at

communal tables. Neither the serving area nor the communal tables in the Medical

Center are regularly and properly disinfected.

      88.      Prisoners in the H-B unit routinely prepare and eat food in their

shared cubicles or common areas. Within the housing unit, they share a single sink

to clean cooking and eating utensils, and they also share 2 microwaves, an ice

maker, and an ice dispenser. These appliances are not regularly and properly

disinfected.



                                           22
       Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 23 of 31



      89.    Prisoners in the H-B unit share 4 common phones and 5 common

computers, which are clustered closely together. These devices are not regularly

cleaned after prisoners use them.

      90.    Approximately 120 prisoners in the J-B unit occupy cells housing 2

prisoners each. The cells contain a shared sink and toilet and have doors that are

closed and locked at night and during “count” times.

      91.    Prisoners are responsible for cleaning their own cells, and the cells are

not regularly and properly disinfected to prevent the spread of COVID-19.

      92.    Prisoners in the J-B unit share 12 common showers, which are often

unsanitary and contain used soap, used band-aids, used razors, and other

potentially infected debris.

      93.    Prisoners are responsible for cleaning the common showers, which are

not regularly and properly disinfected to prevent the spread of COVID-19.

      94.    Previously, prisoners in the J-B unit would leave the unit to eat meals

in the dining hall, but recently, they have started bringing their meals back to their

cells to eat. Prisoners continue to congregate close together while waiting in line to

be served meals and while moving to and from the dining hall.

      95.    In addition, dialysis patients from the J-B unit continue to eat in the

dining hall in the mornings. Twelve prisoners sit close together at a single table.

      96.    When medications are brought to the J-B unit, prisoners must stand in

line next to each other to receive them.




                                           23
       Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 24 of 31



      97.     The J-B unit contains 4 telephones and 5 computers that are

clustered close together. These devices are not cleaned or disinfected between users.

      98.    When moving around FMC Devens, Medical Center prisoners are

required to wait and to move in line, often only inches from each other.

      99.    Medical Center prisoners participate in recreation activities in

common areas of FMC Devens, where they have access to common equipment and

interact with prisoners from other housing units. No effort is made to disinfect

recreation equipment or to maintain separation between prisoners from different

units of the Medical Center.

      100.   Since early April, staff have encouraged Medical Center prisoners to

wear masks, but the institution provides only 3 masks per month and has given no

instructions about using or maintaining those masks.

      101.   In the Medical Center, many but not all staff have recently started to

wear masks, but they rarely wear gloves or other personal protective equipment.

      102.   New prisoners continue to enter the Medical Center. Petitioners do not

know if new arrivals are being tested or quarantined upon intake.

                         CLASS ACTION ALLEGATIONS

      103.   Petitioners incorporate by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.

      104.   Petitioners bring this class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of themselves and a class of similarly situated

persons.



                                          24
       Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 25 of 31



      105.     Petitioners Grinis, Gordon, and Soliz each seek to represent a class of

all persons in custody at FMC Devens (“Class”), including (1) a subclass of all

persons who, according to applicable CDC guidelines, are at high risk of injury or

death from COVID-19, due to their advanced age or medical condition(s) (“Medically

Vulnerable Subclass”), and (2) a subclass of all persons who are appropriate

candidates for early transfer to home confinement (“Home Confinement Appropriate

Subclass”) (collectively “Subclasses”).

      106.     Each Petitioner can represent the Class because each Petitioner is

currently in custody at FMC Devens.

      107.     The Subclasses substantially overlap. Each Petitioner can represent

the Medically Vulnerable Subclass because each Petitioner is of such age and/or has

such medical conditions that place him at a high risk of severe injury or death due

to COVID-19. Each Petitioner can also represent the Home Confinement

Appropriate Subclass, because each could be immediately transferred to home

confinement.

      108.     The action has been brought and may properly be maintained as a

class action, because it satisfies the numerosity, commonality, typicality, and

adequacy requirements of Rule 23(a) of the Federal Rules of Civil Procedure.

      109.     Joinder of all proposed Class Members is impracticable, because

(1) members of the Classes (including Subclasses) are numerous; (2) the Classes

include future members; and (3) the Classes comprise incarcerated members who

have limited ability to pursue individual relief, particularly in light of lockdowns,



                                           25
        Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 26 of 31



restrictions on attorney and other visits, and other measures at FMC Devens as

well as reduced access to this Court.

      110.   More than 1,000 persons are members of the proposed Class and a

substantial percentage of those persons are members of the Medically Vulnerable

Subclass, the Home Confinement Appropriate Subclass, or both Subclasses.

      111.   Common questions of law and fact exist as to all members of the

proposed Class and Subclasses: all prisoners at FMC Devens have constitutional

rights to safe and secure conditions of confinement, including the right to engage in

effective social or physical distancing to prevent the spread of COVID-19.

      112.   Each Petitioner has a personal interest in the outcome of this putative

class action and will fairly and adequately protect the interests of all Class

Members. Petitioners have no interests that are adverse to the interests of the

proposed Class or Subclasses.

      113.   Petitioners are represented by pro bono counsel with experience and

success in the prosecution of civil rights litigation, habeas corpus petitions, and

class actions. Counsel for Petitioners are not aware of any conflicts among members

of the proposed Class or between counsel and members of the proposed Class.

      114.   Respondents have acted, and continue to act, on grounds generally

applicable to all proposed Class Members, and this action seeks declaratory and

injunctive relief. Petitioners therefore seek class certification under Rule 23(b)(2) of

the Federal Rules of Civil Procedure.




                                           26
       Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 27 of 31



      115.   In the alternative, this putative class action satisfies the requirements

of Rule 23(b)(1), because prosecuting hundreds of separate actions would create a

risk of inconsistent or varying adjudications with respect to individual Class

Members that would establish incompatible standards of conduct for Respondents.

                                   LEGAL CLAIM

                   Unconstitutional Conditions of Confinement
          in Violation of the Eighth Amendment to the U.S. Constitution
                        (Declaratory and Injunctive Relief)

      116.   Petitioners incorporate by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.

      117.   The Eighth Amendment to the U.S. Constitution guarantees

Petitioners and all proposed Class Members the right to be free from cruel and

unusual punishment.

      118.   Prison conditions that pose an unreasonable risk of serious harm to a

prisoner’s health constitute cruel and unusual punishment where a prison official

has acted with deliberate indifference to that risk.

      119.   Petitioners and all proposed Class Members face an unreasonable risk

of serious harm to their health from potential infection with COVID-19, which can

result in serious illness, permanent injury, and death.

      120.   Although the serious risks from COVID-19 are obvious to Respondents,

they have nevertheless acted with deliberate indifference to the unreasonable risks

posed to Petitioners and all proposed Class Members.




                                          27
        Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 28 of 31



      121.   On a daily basis at FMC Devens, Respondents deny Petitioners and all

proposed Class Members the ability to engage in effective social distancing—which

the CDC has identified as critical to decreasing the risk of deadly infection—and in

many cases, Respondents affirmatively require Petitioners and all proposed Class

Members to engage in behaviors and activities that run directly contrary to

recommended social distancing.

      122.   Respondents have failed to use their authority to order compassionate

release, 18 U.S.C. §§ 3582(c) and 4205(g), and/or transfer to home confinement, 18

U.S.C. § 3652(c)(2) and P.L. 116-136, 134 Stat. 281 (Mar. 27, 2020) (“CARES Act”),

§ 12003(b)(2), of prisoners with sufficient speed or in sufficient numbers to reduce

the population of FMC Devens and, thereby, the imminent risk of serious illness

and death from COVID-19.

                                REQUEST FOR RELIEF

      123.   Petitioners and Class Members respectfully request that the Court

provide the following relief:

             a.     Release sufficient Class Members on bail pursuant to this

      Court’s inherent habeas corpus authority to ensure effective social

      distancing in compliance with CDC guidelines;

             b.     Certify this Petition as a Class Action;

             c.     Certify a Class of federal prisoners who are, or will be, in

      custody at FMC Devens; a Subclass of federal prisoners at FMC

      Devens who are medically vulnerable to severe infection and death

      from COVID-19 due to their age and/or medical condition(s)
                                          28
 Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 29 of 31



(“Medically Vulnerable Subclass”); and a Subclass of federal prisoners

at FMC Devens who are appropriate candidates for immediate transfer

to home confinement (“Home Confinement Appropriate Subclass”);

      d.         Declare that Respondents’ policies, practices, actions, and

inactions at FMC Devens violate the Eighth Amendment’s prohibition

against cruel and unusual punishment and that overcrowding is a

cause of the violation;

      e.         Enter a temporary restraining order or preliminary

injunction ordering Respondents to comply with CDC guidance and

best practices to prevent the spread of COVID-19, including, without

limitation, by reducing the prisoner population at FMC Devens

sufficiently to permit effective social distancing through either:

            i. Compassionate release of Class Members pursuant to 18

                 U.S.C. §§ 3582(c) and 4205(g); or

           ii.   Transfers of Class Members to home confinement

                 pursuant to P.L. 116-136, 134 Stat. 281 (Mar. 27, 2020)

                 (“CARES Act”), § 12003(b)(2);

      f.         Appoint a special master or expert under Fed. R. Evid.

706 to investigate conditions at FMC Devens, monitor compliance with

this Court’s orders, and make recommendations to the Court;

      g.         Provide any further relief this Court deems appropriate.




                                      29
       Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 30 of 31



Respectfully submitted,

ALEXANDER GRINIS, MICHAEL GORDON, ANGEL SOLIZ,
and others similarly situated,

By their attorneys,

    /s/ William W. Fick
William W. Fick, BBO# 650562          Matthew R. Segal, BBO# 654489
Daniel N. Marx, BBO# 674523           Jessie J. Rossman, BBO #670685
Amy Barsky, BBO# pending              ACLU FOUNDATION
FICK & MARX LLP                       OF MASSACHUSETTS, INC.
24 Federal Street, 4th Floor          211 Congress Street
Boston, MA 02210                      Boston, MA 02110
857-321-8360                          (617) 482-3170
wfick@fickmarx.com                    msegal@aclum.org
dmarx@fickmarx.com                    jrossman@aclum.org
abarsky@fickmarx.com




                                    30
       Case 1:20-cv-10738-GAO Document 1 Filed 04/15/20 Page 31 of 31



                             CERTIFICATE OF SERVICE

      I, William Fick, certify that I have caused the foregoing document to be

served by e-mail PDF upon AUSA Ray Farquhar, Civil Chief (D. Mass.), by email

PDF on April 15, 2020.

      Because the government declined to waive formal service under Fed. R. Civ.

P. 4, on that same day, I traveled in person to a U.S. Post Office to send the

document to the following recipients by certified U.S. Mail:


 U.S. Attorney’s Office                     Attorney General of the United States
 Attn: Civil Process Clerk                  950 Pennsylvania Ave NW
 One Courthouse Way                         Washington, DC 20530
 Boston, MA 02210

 Michael Carvajal, Director                 Stephen Spaulding, Warden
 Federal Bureau of Prisons                  FMC Devens
 320 First St., NW                          42 Patton Road
 Washington, DC 20534                       Devens, MA 01434


                                               /s/ William Fick




                                          31
